OPINION — AG — *** EXCISE TAX — APPORTIONED — HIGHWAY CONSTRUCTION ** MONEY RECEIVED BY MCCURTAIN COUNTY PURSUANT TO 68 Ohio St. 668.2 [68-668.2] MAY 'NOT' BE USED TO IMPROVE OR RESURFACE A STREET WITHIN THE CORPORATE LIMITS OF THE CITY OF ADABEL, EVEN THOUGH SAID STREETS MAY HAVE BEEN DESIGNED AS A SCHOOL BUS ROUTE OR MAIL ROUTE. (HIGHWAY, ROAD, CONSTRUCTION, COUNTY, COUNTY COMMISSIONERS, APPROPRIATION, BRIDGES, MAIL ROUTE, BUS ROUTE, IMPROVEMENTS) CITE: OPINION NO. AUGUST 19, 1950 — BENNETT 68 Ohio St. 668.1 [68-668.1], 68 Ohio St. 668.2 [68-668.2], 11 Ohio St. 75 [11-75] (GASOLINE TAX, FUNDS) (MAINARD KENNERLY)